Madam President, I bring to you the greeting of the 
people and Government of the Eastern Republic of 
Uruguay to this Assembly. This Assembly is the 
broadest and most representative and important forum 
in the world today. 
 Madam President, may I express my personal 
satisfaction at seeing you exercise such an important 
function and I am sure that as a woman you will be 
able to add to the office an additional share of 
moderation and restraint. 
 In Uruguay, like the United Nations, we feel that 
it is very important to preach by example. That is why 
the Government I represent has also assumed, among 
its many tasks, that of elevating the status of women 
and increasing their participation in various areas.  
 Likewise, I am very happy to bring to you a 
special message from the President of Uruguay, 
Mr. Tabaré Vásquez, for the Secretary-General, 
Mr. Kofi Annan, to thank him for his unrelenting 
efforts to drive the immense process of reforming the 
Organization. My country and the other Members of 
this house are fully committed to this reform. 
 On the occasion of the sixteenth Ibero-American 
Summit that will take place in Uruguay, the countries 
of the conference will express to the Secretary-General 
their thanks for his outstanding work. I would also like 
to say that the main subject of the Summit will be 
migration and development. Recently, we had a very 
constructive high-level dialogue on this subject in this 
house. 
 A year ago, during the sixtieth session of this 
forum, the President of our country said that the 
commitment of Uruguay to the United Nations 
Organization is both demanding and hopeful. 
 Our commitment is demanding because of the 
challenges that the current world faces and because of 
the opportunities implicit in the present, upon the 
management of which our future depends.  
 Our commitment is hopeful. Although we realize 
that there are difficulties and limitations on the 
international scene and at the regional and national 
levels, we believe in human beings, we believe in 
society, we believe in democracy as a common house 
and in freedom as the mother tongue of humanity. 
 The Eastern Republic of Uruguay reaffirms the 
principles that characterize our foreign policy, namely, 
our commitment to peace, sovereignty, democracy and 
solidarity; a firm rejection of all types of terrorism, 
violence and discrimination; the inalienable right of 
countries to have stable and secure borders and to fully 
exercise their sovereignty and self-determination; the 
respect for international law as a guarantee of 
sovereignty of peoples and their peaceful cohabitation; 
non-intervention in the internal affairs of States; 
multilateralism as a way of strengthening international 
law and as a way to organize the role of the United 
Nations; and the recognition of the indivisibility of all 
human rights, be they political, social, economic, civil 
or cultural, including collective rights, such as the right 
to development and the environment. Consequently, 
our country feels that progress in reforming the 
Organization must be achieved and we are making our 
contribution to that process, which will enable the 
 
 
35 06-53341 
 
United Nations to fulfil its tasks with greater 
effectiveness. 
 Greater effectiveness should also be sought by 
the important recently created bodies, the Human 
Rights Council and the Peacebuilding Commission. 
Uruguay is already actively participating in the Human 
Rights Council and we hope to join the organizing 
committee of the Peacebuilding Commission.  
 As a country that is a major contributor of troops 
and in support of the goal of peacekeeping, we have 
participated in peacekeeping missions since the 
creation of this Organization. The most recent example 
of this our active undertaking and participation in the 
United Nations Stabilization Mission in Haiti 
(MINUSTAH), which is an essential mechanism for 
securing a lasting peace and for restoring the social 
fabric of a dear Latin American nation. 
 Likewise, Uruguay would like to renew its active 
commitment to the Millennium Development Goals 
(MDGs) as agreed to by the Heads of State and 
Government. When I say “active”, I say this as a 
reflection of how much progress has been made 
towards the goals set forth in the agreement signed in 
September 2005.  
 I cannot refer now to each of these goals at this 
time, but one of the main goals is “the eradication of 
extreme poverty and hunger”. In Uruguay, by means of 
the interaction of various governmental programmes, 
we have implemented an emergency social plan that 
deals with the most basic needs of those in extreme 
poverty.  
 Poverty has begun to decrease, dropping from 
32.6 per cent of the recorded population in 2004 to 
29.8 per cent at the end of 2005. We feel that this is 
still not sufficient, but it is progress, not only in terms 
of social protection, but also in terms of social 
integration. 
 This is so because the great problems that have 
produced poverty in our country, as in other countries, 
are not just hunger, the lack of housing, illiteracy, 
academic failure or teenage pregnancies, but also 
discrimination, stigmatization, insecurity and despair, 
indeed, situations that indicate being integrated in 
society is much more than subsisting. 
 Social integration is essential, too, because the 
right to participate in social life also involves 
recognizing individuals as active citizens and not just 
as people who need to be helped. 
 And social integration is key, because the right 
that our citizens are asking for — all of them, even the 
poorest — is not just the right to live, but also the right 
to be recognized as individuals and the right to live 
together in society. This is called democracy and 
citizenship. 
 Allow me from this important podium and on 
behalf of the Government I represent to refer to three 
matters of particular importance for our country. One 
of them has to do with the facts of the recent past. 
There can be no future without memory, no freedom 
without justice. That is why, within the framework of 
legislation in force, Uruguay is taking concrete steps to 
heal the wounds caused by the violation of human 
rights during the dictatorship that ruled the country 
between 1973 and 1985. It has been difficult work and 
it is also very difficult to learn and accept the truth, but 
it does strengthen democracy as a form of Government 
and condition in society. Moreover, truth and justice 
help to ensure that the horrors of the past are never 
repeated. 
 I am very happy to inform this General Assembly 
that my country has taken one further step in the 
promotion and defence of human rights. The 
Uruguayan parliament has just unanimously approved a 
bill on genocide, crimes against humanity, war crimes 
and cooperation with the International Criminal Court. 
 Another subject that relates to the current 
situation and the future is climate change and the 
degradation of the environment. Uruguay is a party to 
the main international conventions in this area and, 
while stressing the indispensable international 
cooperation on this subject, we do particularly stress, 
once again, the individual responsibility of each State 
to actively protect the environment in its territory and 
waters and to make the vigilant participation of civil 
society a high priority. 
 It is not enough to simply protest pernicious 
transfers of polluting industrial processes. It is 
incumbent upon the State to act firmly to be vigilant 
and monitor and to impose high environmental 
standards on foreign and domestic companies.  
 Uruguay receives significant investment for 
industrial development on its territory, but we have 
very strict controls on the environmental aspects of 
  
 
06-53341 36 
 
those investments and we apply an internationally 
recognized standard that reflects our motto “Natural 
Uruguay”. We require the use of the most modern 
technologies available, and we monitor effectively, on 
the ground, the environmental effects of such ventures. 
 The Government of Uruguay reiterates its 
commitment to the protection of the environment in all 
parts of the world as a human right and as the 
cornerstone for achieving true sustainable 
development. In this sense, Uruguay calls upon the 
international community, and particularly the donor 
countries, to increase their cooperation in the area of 
the environment for developing countries and assume 
in a responsible manner global environmental goals 
that involve shared but differentiated responsibilities 
for everyone. 
 Finally, I would like to address our commitment 
to the strengthening of the multilateral trading system 
and the need to bring the Doha Development Round to 
a successful conclusion, in order to ensure that the 
development dimension is reflected in specific results 
and not just programmatic measures. For that, it is 
important to resume, as soon as possible, the 
negotiations in Geneva, always bearing in mind that we 
will not achieve satisfactory results without the 
elimination of agricultural subsidies, in the form of 
exports that receive internal support and the significant 
opening up of access to markets, particularly in the 
developed countries. 
 Everyone here in this Hall knows that there is no 
peace in intolerance and terrorism, and there is no 
freedom in poverty, nor democracy in inequality. We 
reaffirm our conviction that these threats can only be 
overcome if we join our efforts together and fully 
appreciate the wealth of our own cultural diversity, 
both among nations as well as within our respective 
nations. 
 Among nations, we must rely on the respect of 
our traditions and cultures and a broad-based dialogue 
among them in order to find useful synergies. And 
within each of our countries, we must rely on active 
policies promoting social cohesion that embrace our 
very cultural, ethnic and religious diversities. We have 
to move from words to acts, from declarations to 
action. This is not easy, but it is essential. 
 We are not starting from zero. The brief history of 
this Organization is testament to that. 
 But we still have a lot of work to do. It is a large 
task which, honestly, will never end and the results will 
never be perfect. 
 But these zones of continuity and imperfection 
establish the ideals that call on us to act and the 
commitments that drive us forward.  
 If this sixty-first session of the General Assembly 
of the United Nations is able to help us in this task, it 
will have fulfilled its mission. 